Case 1:19-cr-00356-RDM Document 36-1 Filed 03/27/20 Page 1 of 4




               ATTACHMENT A
        Case 1:19-cr-00356-RDM Document 36-1 Filed 03/27/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES,


        v.
                                                           Criminal Action No. 19-356
 DAVID HARRIS,

                Defendant.



                                 CONDITIONS OF RELEASE

Defendant shall abide by the following conditions of release:

   1. Harris shall be released to the custody and shall be confined to the home of his father,

       Mr. David Farmer, at 4711 Deanwood Dr. Capitol Heights, MD 20743, with the

       exception of legal meetings, emergency medical visits or with the prior permission of his

       Pretrial Services Agency supervision officer.

   2. Harris shall maintain his residence at the address above and may not change his residence

       without prior notification to, and approval of, the Court or the Pretrial Services Agency.

   3. Harris shall report to 633 Indiana Avenue, NW, 9th Floor, in Washington, D.C. on the day

       he is released – or on the next business day after his release if he is released after 4:00

       p.m. – for the installation of the ankle bracelet, and he must follow the instructions he

       receives there concerning orientation. He must report immediately after that to the

       Pretrial Services Agency for the United States District Court at 333 Constitution Avenue,

       NW, Office 2507 in Washington, D.C., and he must sign the orientation contract.

   4. Harris shall follow all of the rules, regulations, and requirements of the Program listed in

       the orientation contract, which is incorporated herein by reference. He must maintain

                                                  2
    Case 1:19-cr-00356-RDM Document 36-1 Filed 03/27/20 Page 3 of 4




   reporting requirements as directed by the Pretrial Services Agency, abide by an

   electronically-monitored curfew, participate in all drug testing / drug program

   requirements, and abide by all other conditions imposed by the Court and as directed by

   Pretrial Services Agency. Any other violation of his program requirements will subject

   him, at a minimum, to administrative sanctions.

5. Harris shall be supervised by a type of electronic monitoring device to be determined by

   Pretrial Services Agency. He is required to properly maintain and charge the monitoring

   device each day. Any attempt to tamper with or mask the device’s monitoring capability

   may result in removal from the program and/or additional criminal charges

6. Harris shall not access the internet or make use of any internet-capable device, this

   includes any smartphone, computer, laptop, or video game console or any other device

   which would enable Harris to contact or share data with any other individual.

7. Harris shall refrain from having any contact with minors under the age of 18.

8. Harris shall participate in mental health treatment as directed by Pretrial Services.

9. Harris shall not possess any firearm, destructive device or other dangerous weapon.

10. Mr. Farmer shall have in his residence only one computer and one smartphone.

11. Mr. Farmer shall keep the computer in a locked area and to otherwise ensure that Harris

   cannot independently access the computer. Photos of the lock on the door and the

   supplemental padlock that Mr. Farmer has installed for the door to Mr. Farmer’s office is

   attached, Exhibit B.

12. Mr. Farmer shall place his smartphone in a locked and secured area that Harris cannot

   access or on his person unless the phone is in Mr. Farmer's actual possession.




                                             3
       Case 1:19-cr-00356-RDM Document 36-1 Filed 03/27/20 Page 4 of 4




   13. Every four business days but at least once per week, Mr. Farmer shall submit to Harris’s

      counsel a declaration, a copy of which is attached as Exhibit A.

   14. Defense counsel shall inspect Mr. Farmer’s residence to ensure that Mr. Farmer’s

      computer is secured in the locked office and that Harris will have no access to the

      internet.

       The Court is to be notified of any violations of this Order.



                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge

Date: March 27, 2020




                                               4
